LEVY, Judge.
Debtors, Tropical Supermarkets, Inc., 12850 of Miami, Inc., and 1895 of Miami, Inc., all independent supermarket chains, appeal an adverse final summary judgment entered against them on their counterclaim, after the appellee/plaintiff below voluntarily dismissed its case against them, in a replevin action brought by creditor Super Valu Stores, Inc., a grocery wholesaler. We reverse and remand the case back to the trial court so that the trial judge can hold a hearing, pursuant to Englander v. St. Francis Hospital, Inc., 506 So.2d 423 (Fla. 3d DCA 1987), to make a judicial determination as to which party would have prevailed if the case had gone to trial, thereby entitling that party to possession of the property in question.
Reversed and remanded.